Dismissed and Memorandum Opinion filed April 24, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                  ___________________

                                   NO. 14-12-00193-CR
                                  ___________________

                          STEPHANIE SANDERS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court at Law No. 1
                               Fort Bend County, Texas
                        Trial Court Cause No. 11-CCR-157732


                        MEMORANDUM                    OPINION

       A jury convicted appellant of misdemeanor theft. On February 9, 2012, the trial
court assessed a $200 fine and sentenced appellant to 365 days in jail, probated for fourteen
months. Appellant filed a motion for new trial and a notice of appeal. On March 5, 2012,
the trial court granted appellant’s motion for new trial. Therefore, the issues in this appeal
have been rendered moot. See Tex. R. App. P. 21.9(b); Waller v. State, 931 S.W.2d 640,
643–44 (Tex. App.—Dallas 1996, no pet.).
      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM



Panel consists of Justices Frost, Jamison, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                            2